Citation Nr: 0926931	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 
1959.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  Thereafter, the Veteran's file was transferred 
to the RO in Des Moines, Iowa.

In February 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In May 2009, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are 
associated with the claims file.

For reasons explained below, the issue of entitlement to 
service connection for bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The Veteran's tinnitus began during active service and has 
continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
light of the fully favorable finding with regard to the issue 
of entitlement to service connection for tinnitus, no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The Court has noted, however, that the second and third 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(2008), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  However, even under 
this regulation, medical evidence is required to demonstrate 
a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is 
not one where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson, is competent to testify as to the 
presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

In the current case, the Veteran has testified as to the 
acoustic trauma he experienced while serving as jet mechanic 
during his four years in the Air Force, alleging that he had 
inadequate ear protection while exposed on a daily basis to 
jet 
engine noise during the performance of his military duties.  
He has stated that he began having tinnitus during his active 
service and that such disability has continued until the 
present day and has worsened in recent years.  The Veteran's 
DD Form 214 confirms that his military occupational specialty 
in the Air Force was as a jet aircraft mechanic.

At his service entrance examination in August 1955, the 
Veteran's ears were evaluated as normal, and he reported no 
ear trouble.  A January 1958 service treatment record 
reflected that the Veteran complained of ringing in the ears 
from working on the flight line, and noted that he wanted a 
change of assignment.  A March 1959 hearing conservation data 
report documented that the Veteran had endured noise exposure 
as part of his military duties for three hours per day for 
three to five months, and it was noted that he had always or 
frequently worn ear protection.  This March 1959 report also 
noted that the Veteran had been exposed to noise for three 
years during a previous job, and that he was exposed to 
gunfire during basic training, hunting, and target practice.  
At his service separation examination in July 1959, the 
Veteran's ears were evaluated as normal, and he reported no 
ear trouble.

Following his discharge from service, the record reflects 
that the Veteran did not seek medical treatment for tinnitus 
until March 2001.  However, the Veteran has testified that he 
has suffered from tinnitus since his time in service, and 
that he did not seek treatment prior to 2001 because he had 
simply learned to live with the ringing in his ears.  
Furthermore, he has testified that he did not file an earlier 
claim for service connection for tinnitus because he did not 
know that he could file a claim for such a disability.  In 
fact, he admitted that he had to look up "tinnitus" in a 
dictionary after seeking treatment at a VA hospital.  The 
Board notes that the Veteran joined the Air Force after 
moving to the United States from Czechoslovakia and that 
English is not his first language.

VA treatment records dated from March 2001 through October 
2008 document the Veteran's complaints of tinnitus, described 
as a ringing, buzzing, and humming sound in his ears.  In a 
July 2006 statement, he noted that he could still hear the 
whistling sound of the military jet engines even to the 
present day.

The Veteran underwent a VA audiological examination in 
November 2006.  On that occasion, he reported military noise 
exposure while serving as a jet aircraft mechanic in service 
with use of ear plugs for hearing protection.  He denied any 
post-service occupational noise exposure, but noted 
recreational noise exposure from hunting.  The Veteran 
reported frequent tinnitus in his left ear and stated that 
tinnitus had occurred in his right ear prior to losing his 
hearing in the right ear.  The VA audiologist, without taking 
into account the Veteran's complaint of tinnitus in service 
in January 1958, opined that the Veteran's current tinnitus 
was not related to military service.  Just over one week 
later, in an addendum to the November 2006 examination, the 
same VA audiologist opined that the Veteran's isolated 
complaint of tinnitus in service in January 1958 was not 
related to his current tinnitus or his military service.  It 
was noted that an ENT referral was recommended to rule out 
bilateral Meniere's disease as being the cause of his current 
tinnitus.

The Veteran underwent another VA audiological examination in 
October 2007.  On that occasion, he reported military noise 
exposure while serving as a jet aircraft mechanic in service, 
and stated that he remembered temporary tinnitus at night 
after a day of noise exposure in service.  He denied any 
post-service occupational noise exposure, but noted some 
recreational noise exposure from hunting.  The Veteran stated 
that he did not know when his tinnitus began, but described 
how it currently affected both of his ears.  The VA 
audiologist noted the Veteran's complaint of tinnitus in 
January 1958 in service, but stated that there was no 
evidence that this was not just temporary noise-induced 
tinnitus which resolved after leaving the noise environment.  
The VA audiologist went on to state that the Veteran had 
denied tinnitus in early 2001; however, the Board notes that 
the medical evidence of record reflects that the Veteran did 
complain of tinnitus in March 2001. The VA audiologist opined 
that the Veteran's current tinnitus had a likely etiology of 
Meniere's disease and that it was less than likely related to 
military service.

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2008).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board finds the Veteran's testimony and statements, to 
the effect that he suffered from tinnitus in service that has 
continued to the present, to be consistent with his in-
service military occupational duties and to be credible, 
especially given the finding of tinnitus in service.  While 
medical opinions against the claim are of record, tinnitus is 
a condition that is capable of lay observation and the 
Veteran did experience tinnitus prior to the onset of his 
Meniere's disease.  Thus, the Board finds that the evidence 
is in equipoise, and after resolving all doubt in the 
Veteran's favor, a grant of service connection for tinnitus 
is warranted.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for bilateral hearing loss.

As outlined above, the Veteran has testified as to the 
acoustic trauma he experienced while serving as jet mechanic 
during his four years in the Air Force, alleging that he had 
inadequate ear protection while exposed on a daily basis to 
jet 
engine noise during the performance of his military duties.  
He has stated that he first began to notice hearing loss 
during his active service.  The Veteran's DD Form 214 
confirms that his military occupational specialty in the Air 
Force was as a jet aircraft mechanic.

At his service entrance examination in August 1955, the 
Veteran's ears were evaluated as normal, and he reported no 
ear trouble.  No audiogram was conducted. Service treatment 
records from March 1956 and May 1956 reflected treatment and 
removal of a sebaceous cyst on his left ear.  A January 1958 
service treatment record reflected that the Veteran 
complained of ringing in the ears from working on the flight 
line, and noted that he wanted a change of assignment.  In 
February 1958, a service treatment record noted that cerumen 
was removed from both of his ears.  In August 1958, a service 
treatment record documented the Veteran's complaint of ear 
trouble, stating that he could not hear out of his left ear.  
A March 1959 hearing conservation data report documented that 
the Veteran had endured noise exposure as part of his 
military duties for three hours per day for three to five 
months, and it was noted that he had always or frequently 
worn ear protection.  This March 1959 report also noted that 
the Veteran had been exposed to noise for three years during 
a previous job, and that he was exposed to gunfire during 
basic training, hunting, and target practice.  Audiological 
testing at that time in March 1959 showed puretone thresholds 
of 10 decibels or less.  A service treatment record from May 
1959 noted that a cyst was removed from behind the Veteran's 
right ear.  At his service separation examination in July 
1959, the Veteran's ears were evaluated as normal, but no 
audiogram was performed.

VA treatment records dated from March 2001 through October 
2007 document the Veteran's complaints of bilateral hearing 
loss as well as the removal of cerumen from his ears on a 
number of occasions.  In September 2003, it was noted that 
his right ear sensorineural hearing loss was of unknown 
origin and that an MRI performed in 2002 showed no acoustic 
neuroma as being the cause for such hearing loss.

The Veteran underwent a VA audiological examination in 
November 2006.  On 
that occasion, he reported military noise exposure while 
serving as a jet aircraft mechanic in service with use of ear 
plugs for hearing protection.  He denied any post-service 
occupational noise exposure, but noted recreational noise 
exposure from years of hunting.  He stated that his right ear 
hearing ability had been "out completely" for approximately 
three years.  Audiological testing revealed profound 
sensorineural hearing loss in the right ear and a mild to 
moderately severe sensorineural hearing loss in the left ear.  
The VA audiologist opined that the Veteran's current 
bilateral hearing loss was not related to military service.  
Just over one week later, in an addendum to the November 2006 
examination, the same VA audiologist opined that the 
Veteran's isolated complaint of tinnitus in service in 
January 1958 was not related to his current bilateral hearing 
loss or his military service.  It was noted that an ENT 
referral was recommended to rule out bilateral Meniere's 
disease as being the cause of his current bilateral hearing 
loss.

The Veteran underwent another VA audiological examination in 
October 2007.  On that occasion, he reported military noise 
exposure while serving as a jet aircraft mechanic in service, 
and stated that he remembered temporary tinnitus at night 
after a day of noise exposure in service.  He denied any 
post-service occupational noise exposure, but noted some 
recreational noise exposure from hunting.  It was noted that 
he had been diagnosed with Meniere's disease by a VA medical 
facility in 2004.  Audiological testing revealed normal 
hearing through 2000 Hertz bilaterally, dropping to a 
moderate/severe high frequency sensorineural hearing loss in 
the left ear and a moderate to severe sensorineural hearing 
loss in the right ear.  The VA audiologist opined that the 
Veteran's current bilateral hearing loss was not from the 
service and noted that the asymmetrical right ear hearing 
loss had a likely etiology of Meniere's disease.

The Board notes that additional VA treatment records dated 
from March 2008 through October 2008 have been associated 
with the claims file but were not considered in the April 
2008 supplemental statement of the case.  No waiver of 
initial RO review accompanied the submission of this new 
evidence.  See 38 C.F.R. § 20.1304 (2008).

When rendering their opinions regarding the etiology of the 
Veteran's current bilateral hearing loss, the November 2006 
and October 2007 VA audiologists did not consider the in-
service removal of cerumen from his ears in February 1958 or 
his in-service complaints of ear trouble and left ear hearing 
loss in August 1958.  Moreover, there is no indication that 
the audiologists acknowledged that the reporting for the 
March 1959 audiogram was in American Standards Association 
(ASA) units not the currently used International Standards 
Organization (ISO) units.  (Prior to November 1967, the 
service department reported audiometric test results under 
ASA values. The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967.  In July 1966, the VA adopted the ISO standard, which 
is the standard applied in 38 C.F.R. § 3.385.

For these reasons, the Board finds that a VA examination with 
medical opinion by an otolaryngologist is necessary in order 
to fully and fairly evaluate the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.

In addition, ongoing VA medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment 
records dating since October 2008 from 
the Iowa City, Iowa VA Medical Center.

2.  After the above has been completed 
to the 
extent possible, schedule the Veteran 
for a VA ear examination by otologist 
or otolaryngologist to determine 
whether hearing loss in either ear is 
related to service.  The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to: whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current hearing loss in either ear 
is related to any incident of service, 
including military occupational noise 
exposure as a jet aircraft mechanic, 
removal of cerumen from his ears in 
service, and complaints of ear trouble 
and left ear hearing loss in service.  
The examiner should also consider that 
the results on the March 1959 audiogram 
were reported in ASA rather than ISO 
values.  A rationale for all opinions 
expressed should be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


